Citation Nr: 0329685	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  01-04 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from March 1977 to May 
1994.  In addition, the veteran had prior, unverified, active 
service of four years, ten months and twenty-seven days.  He 
died in April 1999; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO). 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] is 
applicable to the appellant's claim.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

With respect to the appellant's claim for accrued benefits, 
there is nothing in the record that satisfies the 
notification requirements of the VCAA.

Furthermore, the Board notes that available service medical 
records pertaining to the veteran's active service from March 
1977 to May 1994 are noted to have been obtained.  However, 
the record indicates that the veteran also had prior, 
unverified, active service of four years, ten months and 
twenty-seven days.  The dates of this service should be 
verified and the veteran's service medical records should be 
obtained.  See 38 C.F.R. § 3.159(c) (2003).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action: 

1.  With respect to the issue of 
entitlement to accrued benefits, the RO 
should send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The appellant should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that she should inform the RO 
if she desires to waive the one-year 
period for response.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If it is 
unable to obtain any such evidence, it 
should so inform the appellant and her 
representative and request them to 
provide the outstanding evidence.  

3.  The RO should contact the Service 
department and the National Personnel 
Records Center in another attempt to 
verify all the veteran's active service 
and to obtain all outstanding service 
medical records.

4.  When the above development has been 
completed, the RO should undertake any 
other development it determines to be 
indicated and then readjudicate the issue 
on appeal in light of all pertinent 
evidence and legal authority.  

5.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue to the 
appellant and her representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but she may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



